UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-4448



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


FRANKLIN SMITH, JR.,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at New Bern.  Louise W. Flanagan,
District Judge. (CR-03-65-FL)


Submitted:   January 11, 2006             Decided:   February 8, 2006


Before TRAXLER, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, Stephen C. Gordon,
Assistant Federal Public Defender, Jane E. Pearce, Research and
Writing Specialist, Raleigh, North Carolina, for Appellant.
Frank D. Whitney, United States Attorney, Anne M. Hayes, Christine
Witcover Dean, Assistant United States Attorneys, Raleigh, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

               Franklin Smith, Jr., pled guilty to being a felon in

possession of a weapon in violation of 18 U.S.C. § 922(g)(1) (2000)

and was given a fifteen-year minimum sentence because he was found

to be an armed career criminal under 18 U.S.C.A. § 924(e)(1) (West

Supp. 2005). On appeal, Smith argues that the district court erred

by sentencing him as an armed career criminal in violation of

Blakely    v.     Washington,    542    U.S.    296    (2004),   because     this

judicially-imposed sentencing enhancement was neither found by a

jury nor admitted by him.        Since Smith’s appeal, the Supreme Court

has    extended    the   rule   of    Blakely   to    the   Federal    Sentencing

Guidelines.       See United States v. Booker, 543 U.S. 220, 125 S. Ct.

738 (2005).       For the reasons that follow, we affirm.

               Smith’s argument is foreclosed by two of our recent

decisions.       See United States v. Thompson, 421 F.3d 278, 282-84

(4th Cir.) (holding that district court may enhance sentence based

on fact of prior convictions under § 924(e) regardless of whether

admitted by defendant or found by jury), petition for cert. filed

(Oct. 25, 2005) (No. 05-7266); United States v. Cheek, 415 F.3d

349, 352-53 (4th Cir.) (holding that the armed career criminal

designation, based on prior convictions, does not violate the Sixth

Amendment under Booker), cert. denied, 126 S. Ct. 640 (2005).

               Accordingly, we affirm Smith’s sentence.               We dispense

with    oral    argument   as   the    facts    and   legal   contentions     are


                                       - 2 -
adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                          AFFIRMED




                              - 3 -